DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.

Allowable Subject Matter
3.	Claims 1, 7, 9-11 are allowed subject to the examiner’s amendment described below.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Lee on August 8, 2022.

The application has been amended as follows: 

1. (Currently Amended)	A prediction device that analyzes a chart image, the prediction device comprising:
	a processor and a memory in communication with one another;
	wherein the processor is configured to:
	acquire a prediction target image from an image acquiring unit, the prediction target image being transmitted from a user terminal after being selected on a transaction screen for a prediction request, the prediction target image is image data of the chart image;
	 identify by image recognition a non-trend element in the prediction target image in which fluctuations in the prediction target image are equal to or less than predetermined values, and execute first correction image processing on the prediction target image by modifying a region of the prediction target image identified as the non-trend element into an approximate straight line or an approximate curve to generate a modified prediction target image, 
	 identify by image recognition a trend element in the prediction target image indicating a trend including extreme fluctuations in the prediction target image, and execute second correction image processing on the modified prediction target image to modify the modified prediction target image by providing a straight line on the modified prediction target image that includes at least two or more of the extreme fluctuations;
	 input the modified prediction target image to a trained machine learning model to identify another chart image having a chart shape similar to a chart shape of the prediction target image and output, from the trained machine learning model, the another chart image; 
output a prediction value based on the another chart image after a lapse of a predetermined period and output the modified prediction target image and the trend element for displaying on a display; and 
	wherein the trained machine learning model is trained by a data set including a training chart image that is subjected to the first correction image processing and the second correction image processing, and trained by a prior prediction value based on the training chart image after a lapse of a predetermined period 

 9. (Currently Amended)	A prediction method for analyzing a chart image, the prediction method executed by a computer having a processor and a memory, the method comprising:
	acquiring a prediction target image from an image acquiring unit, wherein the prediction target image is image data of the chart image;
	transmitting the prediction target image by selecting on a transaction screen a prediction request of the chart image displayed on the transaction screen;
	 the processor acquiring the transmitted prediction target image;
	 the processor, using image recognition, identifying a non-trend element in the prediction target image in which fluctuations in the prediction target image are equal to or less than predetermined values, and executing first correction image processing on the prediction target image by modifying a region of the prediction target image identified as the non-trend element into an approximate straight line or an approximate curve and generating a modified prediction target image, 
	 the processor identifying a trend element in the prediction target image indicating a trend including extreme fluctuations in the prediction target image, and executing second correction image processing on the modified prediction target image to modify the modified prediction target image by providing a straight line on the modified prediction target image that includes at least two or more of the extreme fluctuations; 
	 the processor, using image recognition, inputting the modified prediction target image to a trained machine learning model to identify another chart image having a chart shape similar to a chart shape of the prediction target image and outputting, from the trained machine learning model, the another chart image; 
the processor outputting a prediction value based on the another chart image after a lapse of a predetermined period and outputting the modified prediction target image and the trend element; 
	displaying the prediction value, the modified prediction target image, and the trend element on a display,
	wherein the trained machine learning model is trained by a data set including a training chart image that is subjected to the first correction image processing and the second correction image processing, and trained by a prior prediction value based on the training chart image after a lapse of a predetermined period 

10. (Currently Amended)	A non-transitory computer readable medium that stores a prediction program that analyzes a chart image, the prediction program is executed by a processor of a computer that causes the processor to: 
	 acquire a prediction target image from an image acquiring unit, the prediction target image being transmitted from a user terminal after being selected on a transaction screen for a prediction request, the prediction target image is image data of the chart image;
	 identify by image recognition a non-trend element in the prediction target image in which fluctuations in the prediction target image are equal to or less than predetermined values, and executes first correction image processing on the prediction target image by modifying a region of the prediction target image identified as the non-trend element into an approximate straight line or an approximate curve to generate a modified prediction target image, 
	 identify by image recognition a trend element in the prediction target image indicating a trend including extreme fluctuations in the prediction target image, and executes second correction image processing on the modified prediction target image to modify the modified prediction target image by providing a straight line on the modified prediction target image that includes at least two or more of the extreme fluctuations; 
	 input the modified prediction target image to a trained machine learning model to identify another chart image having a chart shape similar to a chart shape of the prediction target image and output, from the trained machine learning model, the another chart image; 
output a prediction value based on the another chart image after a lapse of a predetermined period and output the modified prediction target image and the trend element for displaying on a display; and 	
the trained machine learning model is trained by a data set including a training chart image that is subjected to the first correction image processing and the second correction image processing, and trained by a prior prediction value based on the training chart image after a lapse of a predetermined period 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694